

Exhibit 10.47


 
CPI INTERNATIONAL, INC.
 
PERFORMANCE RESTRICTED STOCK AGREEMENT
 
(Senior Executives)
 


 
THIS PERFORMANCE RESTRICTED STOCK AGREEMENT (the "Agreement") is made and
entered into as of the date of grant set forth on Exhibit A hereto by and
between CPI International, Inc., a Delaware corporation (the "Company"), and the
individual (the "Grantee") set forth on Exhibit A.
 
A.           The Grantee is an employee or consultant of the Company or a
Subsidiary, and the Company has determined that it is appropriate, desirable and
in the best interests of the Company to issue the Restricted Shares (as defined
below) to the Grantee.
 
B.           Accordingly, pursuant to the CPI International, Inc. 2006 Equity
and Performance Incentive Plan (the "Plan"), the Company is hereby issuing to
the Grantee the number of restricted shares of the Common Stock of the Company
(the "Restricted Shares") as set forth on Exhibit A hereto, and in all respects
subject to the terms, definitions and provisions of the Plan, which is
incorporated herein by reference.
 
C.           Unless otherwise defined herein, capitalized terms used in this
Agreement shall have the meanings set forth in the Plan.
 
NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
Grantee and the Company hereby agree as follows:
 
1. Restricted Shares.
 
1.1 Issuance of Restricted Shares.  In consideration of the Grantee's service as
an employee or consultant of the Company or a Subsidiary, the Company is hereby
issuing to the Grantee the number of Restricted Shares set forth on Exhibit A,
subject to the terms and conditions set forth in the Plan and this
Agreement.  The Restricted Shares shall be represented by a certificate or
certificates issued in the name of the Grantee and endorsed with an appropriate
legend referring to the restrictions hereinafter set forth.
 
1.2 Restrictions on Transfer of Shares. The Restricted Shares may not be sold,
assigned, transferred, conveyed, pledged, exchanged or otherwise encumbered or
disposed of (each, a "Transfer") by the Grantee, except to the Company, until
they have become vested as provided in Section 1.3. Any purported Transfer in
violation of the provisions of this Section 1.2 shall be void AB INITIO, and the
other party to any such purported transaction shall not obtain any rights to or
interest in the Restricted Shares.  In addition, the Grantee may not Transfer
Restricted Shares that have become vested unless such Restricted Shares are
registered pursuant to the Securities Act of 1933 (the "Securities Act") or
under Rule 144 promulgated under the Securities Act or unless the Company and
its counsel agree with the Grantee that such Transfer is not required to be
registered under the Securities Act.
 
1.3 Vesting; Forfeiture of Shares.
 
1.3.1 This grant of Restricted Shares shall be broken up into two (2) tranches
(each a "Tranche") as follows:
 
1.3.1.1  
Tranche One shall consist of one-half of the Restricted Shares.

 
1.3.1.2  
Tranche Two shall consist of one-half of the Restricted Shares.

 
1.3.2 Except as provided in Section 1.3.6 or 1.3.7 below, the Restricted Shares
shall become vested on the first date on which both the Time Vesting Condition
(described below) and the Performance Condition (described below) are satisfied
with respect to such Restricted Shares.
 
1.3.3 Time Vesting Condition.  The "Time Vesting Condition" shall be satisfied
with respect to twenty-five percent (25%) of the Restricted Shares in each
Tranche on the third (3rd) Trading Day (as defined below) following the
Company's issuance of its press release reporting first quarter financial
results in fiscal year 2010, but no later than the end of February 2010. On the
third (3rd) Trading Day following the Company's issuance of its press release
reporting first quarter financial results in each subsequent fiscal year, and in
no case later than the end of February of each subsequent year, the Time Vesting
Condition shall be satisfied with respect to an additional 25% of the Restricted
Shares in each Tranche, until the Time Vesting Condition has become satisfied
with respect to 100% of the Restricted Shares in each Tranche.
 
1.3.4 Performance Conditions.  If the Average Stock Price (as defined below)
during any Applicable Trading Period (as defined below) equals or exceeds the
Price Threshold (as defined below) with respect to a Tranche, the "Performance
Condition" shall be deemed to be satisfied with respect to all of the Restricted
Shares in such Tranche on the third (3rd) Trading Day after the issuance of the
Company's next press release publicly reporting quarterly or annual financial
results, but no later than the end of the calendar month in which such press
release would otherwise customarily occur.
 
1.3.5 Defined Terms.
 
1.3.5.1  
"Applicable Trading Period" means a period of twenty consecutive Trading Days
(as defined below) during the Performance Period (as defined below).

 
1.3.5.2  
"Average Stock Price" means the average, for any Applicable Trading Period, of
(i) the last reported sales price of a Share for each Trading Day in the
Applicable Trading Period, as reported on the principal national securities
exchange on which the Shares are listed or admitted for trading or (ii) if the
Shares are not listed or admitted for trading on any national securities
exchange, the average of the highest bid and lowest asked prices for a Share in
the domestic over-the-counter market as reported by Pink OTC Markets, Inc., or
any similar organization for each Trading Day in the Applicable Trading
Period.  The Average Stock Price shall be appropriately adjusted to reflect any
Share Adjustment Transaction (as defined below) which impacts an Applicable
Trading Period.

 
1.3.5.3  
"Performance Period" shall mean the period beginning on the twentieth (20th) day
following the Date of Grant and ending on the third (3rd) Trading Day after the
issuance of the press release publicly reporting first quarter financial results
for fiscal year 2019, but in no case later than the end of February 2019.

 
1.3.5.4  
"Price Threshold" shall mean, (i) with respect to Tranche One, $13.50; and (ii)
with respect to Tranche Two, $16.00. Each Price Threshold shall be appropriately
adjusted to reflect any Share Adjustment Transaction during the Performance
Period.

 
1.3.5.5  
"Share Adjustment Transaction" shall mean (i) a stock dividend with respect to
the Shares, (ii) the subdivision of the Shares (by stock split, reclassification
or otherwise) into a larger number of shares, (iii) the combination (by reverse
stock split or otherwise) of the Shares into a smaller number of shares or (iv)
a transaction which has similar effect.

 
1.3.5.6  
"Trading Day" shall mean a day on which the principal national securities
exchange on which the Shares are listed or admitted to trading is open for
trading, or if the Shares are not listed or admitted to trading on any national
securities exchange, any day other than a Saturday, Sunday, or other day on
which commercial banking institutions in New York, New York are required or
authorized by law to remain closed.

 
1.3.6 In the event that (i) a Change of Control occurs and the Shares are
converted into the right to receive cash, other securities or other property, or
(ii) a Change of Control occurs and the Shares remain outstanding but are no
longer publicly traded (or the Company is taken private by the Cypress Group or
affiliates thereof), then the Performance Conditions shall no longer be
applicable and the vesting of the Restricted Shares shall be subject to the Time
Vesting Condition only.  In addition, if, in connection with a merger,
consolidation, reorganization, recapitalization or similar transaction in which
the Company is not the surviving entity, (i) all obligations under this
Agreement are not fully assumed by the surviving or resulting entity, and (ii)
the Company fails to provide the Grantee with cash or property with a fair
market value equal to the Fair Market Value of the non-vested portion of the
Restricted Shares, then the Restricted Shares shall become fully vested prior to
the effectiveness of such transaction.
 
1.3.7 Notwithstanding the foregoing, (a) in the event of termination of the
Grantee's employment by the Company (or a Subsidiary, as applicable) for Cause
or the termination of the Grantee's Continuous Status as an Employee, Director
or Consultant by the Grantee for any reason other than death, Disability or Good
Reason (as defined in the Grantee's employment agreement), the Restricted Shares
shall immediately cease vesting as of the date of termination and no further
vesting shall occur, and (b) in the event of termination of the Grantee's
Continuous Status as an Employee, Director or Consultant by the Company (or a
Subsidiary, as applicable) without Cause, as a result of death or Disability, or
by the Grantee for Good Reason, the Restricted Shares shall become fully vested
as of the date of termination.  Any Restricted Shares that are not vested on the
date of termination shall be forfeited by the Grantee, and the certificate(s)
representing the non-vested portion of the Restricted Shares so forfeited shall
be canceled.
 
1.4 Tax Withholding Obligations.  If the Company shall be required to withhold
any federal, state, local or foreign tax in connection with any issuance or
vesting of Restricted Shares or other securities pursuant to this Agreement, and
the amounts available to the Company for such withholding are insufficient, then
the Grantee shall pay the tax or make provisions that are satisfactory to the
Company for the payment thereof.  Provided the approval of the Committee is
obtained, the Grantee may elect to satisfy all or any part of any such
withholding obligation by surrendering to the Company a portion of the
Restricted Shares that become vested hereunder, and the Restricted Shares so
surrendered by the Grantee shall be credited against any such withholding
obligation based on the then Fair Market Value per share of such Restricted
Shares on the date of such surrender.
 
2. Dividend, Voting and Other Rights. Except as otherwise provided in this
Agreement, from and after the Date of Grant, the Grantee shall have all of the
rights of a stockholder with respect to the Restricted Shares, including the
right to vote the Restricted Shares and receive any dividends that may be paid
thereto, provided, however, that any additional Common Stock or other securities
that the Grantee may become entitled to receive pursuant to a stock dividend,
stock split, recapitalization, combination of shares, merger, consolidation,
separation or reorganization or any other change in the capital structure of the
Company shall be subject to the same risk of forfeiture and restrictions on
transfer as the forfeitable Restricted Shares in respect of which they are
issued or transferred and shall become Restricted Shares for the purposes of
this Agreement.
 
3. Retention of Stock Certificate(s) by the Company. The certificate(s)
representing the Restricted Shares shall be held in custody by the Company,
together with a stock power that shall be endorsed in blank by the Grantee and
delivered to the Company within ten (10) days of the date hereof, until such
shares have become vested in accordance with Section 1.3.
 
4. General.
 
4.1 Governing Law.  This Agreement shall be governed by and construed under the
laws of the state of Delaware applicable to agreements made and to be performed
entirely in Delaware, without regard to the conflicts of law provisions of
Delaware or any other jurisdiction.
 
4.2 Notices.  Any notice required or permitted under this Agreement shall be
given in writing by overnight courier or by postage prepaid, United States
registered or certified mail, return receipt requested, to the address set forth
below or to such other address for a party as that party may designate by ten
(10) days advance written notice to the other parties.  Notice shall be
effective upon the earlier of receipt or three (3) days after the date on which
such notice is deposited in the mails or with the overnight courier.
 
If to the Company:
CPI International, Inc.

 
 
811 Hansen Way

 
 
Palo Alto, California 94303-1110

 
 
Attention: Chief Financial Officer

 
 
If to the Grantee, at the address set forth on Exhibit A.

 
4.3 Community Property.                                                      
Without prejudice to the actual rights of the spouses as between each other, for
all purposes of this Agreement, the Grantee shall be treated as agent and
attorney-in-fact for that interest held or claimed by his or her spouse with
respect to the Restricted Shares, and the parties hereto shall act in all
matters as if the Grantee was the sole owner of the Restricted Shares.  This
appointment is coupled with an interest and is irrevocable.
 
4.4 Modifications.  This Agreement may be amended, altered or modified only by a
writing signed by each of the parties hereto.
 
4.5 Additional Documents.  Each party agrees to execute any and all further
documents and writings, and to perform such other actions, which may be or
become reasonably necessary or expedient to be made effective and carry out this
Agreement.
 
4.6 No Third-Party Benefits.  Except as otherwise expressly provided in this
Agreement, none of the provisions of this Agreement shall be for the benefit of,
or enforceable by, any third-party beneficiary.
 
4.7 Successors and Assigns.  Except as provided herein to the contrary, this
Agreement shall be binding upon and inure to the benefit of the parties, their
respective successors and permitted assigns.
 
4.8 No Assignment.  Except as otherwise provided in this Agreement, the Grantee
may not assign any of his, her or its rights under this Agreement without the
prior written consent of the Company, which consent may be withheld in its sole
discretion.  The Company shall be permitted to assign its rights or obligations
under this Agreement, but no such assignment shall release the Company of any
obligations pursuant to this Agreement.
 
4.9 Severability.  The validity, legality or enforceability of the remainder of
this Agreement shall not be affected even if one or more of the provisions of
this Agreement shall be held to be invalid, illegal or unenforceable in any
respect.
 
4.10 Equitable Relief.  The Grantee acknowledges that, in the event of a
threatened or actual breach of any of the provisions of this Agreement, damages
alone will be an inadequate remedy, and such breach will cause the Company
great, immediate and irreparable injury and damage.  Accordingly, the Grantee
agrees that the Company shall be entitled to injunctive and other equitable
relief, and that such relief shall be in addition to, and not in lieu of, any
remedies it may have at law or under this Agreement.
 
4.11 Arbitration.
 
4.11.1  General.  Any controversy, dispute, or claim between the parties to this
Agreement, including any claim arising out of, in connection with, or in
relation to the formation, interpretation, performance or breach of this
Agreement shall be settled exclusively by arbitration, before a single
arbitrator, in accordance with this Section 4.11 and the then most applicable
rules of the American Arbitration Association.  Judgment upon any award rendered
by the arbitrator may be entered by any state or federal court having
jurisdiction thereof.  Such arbitration shall be administered by the American
Arbitration Association.  Arbitration shall be the exclusive remedy for
determining any such dispute, regardless of its nature.  Notwithstanding the
foregoing, either party may in an appropriate matter apply to a court for
provisional relief, including a temporary restraining order or a preliminary
injunction, on the ground that the award to which the applicant may be entitled
in arbitration may be rendered ineffectual without provisional relief.  Unless
mutually agreed by the parties otherwise, any arbitration shall take place in
the City of Palo Alto, California.
 
4.11.2  Selection of Arbitrator.  In the event the parties are unable to agree
upon an arbitrator, the parties shall select a single arbitrator from a list of
nine arbitrators (which shall be retired judges or corporate or litigation
attorneys experienced in executive compensation and stock options) provided by
the office of the American Arbitration Association having jurisdiction over Palo
Alto, California.  If the parties are unable to agree upon an arbitrator from
the list so drawn, then the parties shall each strike names alternately from the
list, with the first to strike being determined by lot.  After each party has
used four (4) strikes, the remaining name on the list shall be the
arbitrator.  If such person is unable to serve for any reason, then the parties
shall repeat this process until an arbitrator is selected.
 
4.11.3  Applicability of Arbitration; Remedial Authority.  This agreement to
resolve any disputes by binding arbitration shall extend to claims against any
parent, subsidiary or affiliate of each party, and, when acting within such
capacity, any officer, director, shareholder, employee or agent of each party,
or of any of the above, and shall apply as well to claims arising out of state
and federal statutes and local ordinances as well as to claims arising under the
common law.  In the event of a dispute subject to this paragraph the parties
shall be entitled to reasonable discovery subject to the discretion of the
arbitrator.  The remedial authority of the arbitrator (which shall include the
right to grant injunctive or other equitable relief) shall be the same as, but
no greater than, would be the remedial power of a court having jurisdiction over
the parties and their dispute.  The arbitrator shall, upon an appropriate
motion, dismiss any claim without an evidentiary hearing if the party bringing
the motion establishes that he or it would be entitled to summary judgment if
the matter had been pursued in court litigation.  In the event of a conflict
between the applicable rules of the American Arbitration Association and these
procedures, the provisions of these procedures shall govern.
 
4.11.4  Fees and Costs.  Any filing or administrative fees shall be borne
initially by the party requesting arbitration.  The Company shall be responsible
for the costs and fees of the arbitration, unless the Grantee wishes to
contribute (up to 50%) of the costs and fees of the
arbitration.  Notwithstanding the foregoing, the prevailing party in such
arbitration, as determined by the arbitrator, and in any enforcement or other
court proceedings, shall be entitled, to the extent permitted by law, to
reimbursement from the other party for all of the prevailing party's costs
(including but not limited to the arbitrator's compensation), expenses, and
attorneys' fees.
 
4.11.5  Award Final and Binding.  The arbitrator shall render an award and
written opinion, and the award shall be final and binding upon the parties.  If
any of the provisions of this paragraph, or of this Agreement, are determined to
be unlawful or otherwise unenforceable, in whole or in part, such determination
shall not affect the validity of the remainder of this Agreement, and this
Agreement shall be reformed to the extent necessary to carry out its provisions
to the greatest extent possible and to insure that the resolution of all
conflicts between the parties, including those arising out of statutory claims,
shall be resolved by neutral, binding arbitration.  If a court should find that
the arbitration provisions of this Agreement are not absolutely binding, then
the parties intend any arbitration decision and award to be fully admissible in
evidence in any subsequent action, given great weight by any finder of fact, and
treated as determinative to the maximum extent permitted by law.
 
4.12 Headings.  The section headings in this Agreement are inserted only as a
matter of convenience, and in no way define, limit, extend or interpret the
scope of this Agreement or of any particular section.
 
4.13 Number and Gender.  Throughout this Agreement, as the context may require,
(a) the masculine gender includes the feminine and the neuter gender includes
the masculine and the feminine; (b) the singular tense and number includes the
plural, and the plural tense and number includes the singular; (c) the past
tense includes the present, and the present tense includes the past; (d)
references to parties, sections, paragraphs and exhibits mean the parties,
sections, paragraphs and exhibits of and to this Agreement; and (e) periods of
days, weeks or months mean calendar days, weeks or months.
 
4.14 Counterparts.                                This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.
 

 
 

--------------------------------------------------------------------------------

 

4.15 Complete Agreement.  This Agreement and the Plan constitute the parties'
entire agreement with respect to the subject matter hereof and supersede all
agreements, representations, warranties, statements, promises and
understandings, whether oral or written, with respect to the subject matter
hereof.
 
CPI INTERNATIONAL, INC.
 
By:___________________________________
 
Its:___________________________________
 
GRANTEE
 
______________________________________
Name:

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
DETAILS OF PERFORMANCE RESTRICTED STOCK GRANT
 


 
Grantee Name:
 
Date of Grant:
December 5, 2008
Number of Shares of Common Stock:
 



 
Grantee
Address:                                                                                                           
 


 


 


 


 

 
 

--------------------------------------------------------------------------------

 
